Citation Nr: 0127176	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  98-08 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for chronic heart 
disability.

3.  Entitlement to service connection for chronic kidney 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active air service from April 1959 to April 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Waco 
Regional Office (RO) rating decisions which, in May 1997 
denied service connection for chronic heart and kidney 
disability, and in October 1998 granted service connection 
for right ear hearing loss (service connection was already in 
effect for left ear hearing loss), and assigned a 
noncompensable rating to the service-connected bilateral 
hearing loss.

The veteran also perfected a timely appeal from October 1998 
rating decision denying service connection for tinnitus; by 
RO decision in September 2000, service connection was granted 
for tinnitus, amounting to a full grant of the benefit sought 
in that matter.  See Grantham v. Brown, 114 F.3d 1156 (1997).

During his appeal, the veteran repeatedly requested a Travel 
Board hearing.  He was scheduled for such hearing on December 
5, 2001 (notice of the hearing date was mailed to his address 
of record on October 26) but by October 30, 2001 written 
correspondence, he withdrew his hearing request.  38 C.F.R. 
§ 20.704(e) (2001).

Appellate consideration of the service connection claims is 
deferred pending completion of the development requested in 
the remand below.


FINDING OF FACT

The veteran has a Level I, service-connected hearing 
impairment, bilaterally.

CONCLUSION OF LAW

The criteria for a compensable rating of bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Code 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  Specifically, the Board finds that the April 
1999 statement of the case, March 2001 VCAA notice and 
development letter, and October 2001 supplemental statement 
of the case, provided both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A as they clearly notified them of the evidence 
necessary to substantiate his increased rating claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his claim for a compensable 
rating of the service-connected bilateral hearing loss have 
been collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the pertinent disability according to the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his increased 
rating claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's increased rating 
claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

As indicated above, the veteran noted disagreement with the 
initial rating assigned his bilateral hearing loss following 
the grant of service connection for right ear hearing loss, 
and perfected his appeal as to that issue; thus, the 
propriety of the rating from effective date of the award of 
service connection (May 1, 1979) through to final resolution 
of the issue is currently before the Board.  Grantham, 
114 F.3d 1156; Fenderson, 12 Vet. App. 119.

Service connection for left ear hearing loss was granted by 
RO rating decision in July 1979, effective May 1, 1979, and a 
noncompensable rating was assigned; service connection for 
right ear hearing loss was granted by rating decision in 
October 1998, effective May 1, 1979; a noncompensable rating 
was assigned for the now service-connected bilateral hearing 
loss from the effective date of the award of service 
connection.  Those decisions were based on the evidence of 
record showing that the veteran had hearing impairment of 
service origin.

On retirement from service audiological examination in 
October 1978, bilateral high frequency hearing loss was 
diagnosed (and the diagnosis was supported by audiometry 
findings).

On VA audiological examination in June 1979, it was indicated 
that the veteran's hearing was within normal limits.

VA and private medical records from September 1984 to October 
1996 document intermittent treatment for various symptoms and 
impairment unrelated to the service-connected hearing loss.

On VA audiological examination in March 1997, history of 
progressive hearing loss since the veteran's noise exposure 
in service was indicated.  On examination, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 
20, 50, and 45 decibels, respectively, in the right ear 
(averaging 34 decibels), and 15, 30, 55, and 55 decibels, 
respectively, on the left (averaging 39 decibels); speech 
recognition ability using the Maryland CNC test was 100 
percent correct in the right ear, and 92 percent correct on 
the left.  

In June 1998, the veteran and his spouse testified at a 
hearing at the RO.

VA and private medical records from August 1997 to July 1998 
document intermittent treatment for various symptoms and 
impairment, including bilateral hearing loss.  In October 
1997, the veteran's hearing was examined for hearing aid 
fitting purposes, and he was prescribed bilateral hearing 
aid.  On June 1998 audiological examination by a private 
physician, sensorineural hearing loss was diagnosed (and 
supported by audiometry findings).  

On VA audiological examination in October 1998, the veteran 
reported hearing impairment since service.  On audiological 
examination, it was indicated that his right ear hearing 
averaged a loss of 37 decibels, and left ear hearing averaged 
a loss of 41 decibels (hearing impairment in the pertinent 
frequencies ranged from 15 to 55 decibels in the right ear, 
and from 15 to 60 decibels on the left); speech recognition 
ability using the Maryland CNC test was 96 percent correct, 
bilaterally.  

On VA audiological examination in October 1999, bilateral 
high frequency sensorineural hearing loss was diagnosed.  On 
examination, auditory thresholds at 1,000, 2,000, 3,000, and 
4,000 Hertz were 20, 25, 50, and 50 decibels, respectively, 
in the right ear (averaging 36 decibels), and 20, 40, 65, and 
65 decibels, respectively, on the left (averaging 48 
decibels); speech recognition ability using the Maryland CNC 
test was 96 and 94 percent correct on the right and left, 
respectively.  

Private medical records from July 1998 to September 2001 
document treatment for symptoms and impairment unrelated to 
the service-connected hearing loss.

The veteran's service-connected bilateral hearing loss is 
currently rated under 38 C.F.R. § 4.85, Code 6100, and a 
noncompensable rating is assigned.  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-210).  Consistent with Marcoux 
v. Brown, 10 Vet. App. 3 (1996), holding that a liberalizing 
regulatory change during the pendency of a claim must be 
applied if it is more favorable to the claimant, so long as 
the Secretary has not enjoined retroactive application, 
Id. at 6, citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  

The defined purpose of the regulatory changes was the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations; the purpose of the change was to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  The comments clarify 
that the changes were not intended to be substantive.  See 62 
Fed. Reg. 25,204 (May 11, 1999).  Nonetheless, the veteran 
was provided notice of the change in the regulations 
pertaining to the rating of diseases of the ear and other 
sense organs.  

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

As noted above, the rating of the veteran's bilateral hearing 
loss disability must be accomplished since the effective date 
of the award of service connection therefor (May 1979).  
Under VA schedular standards, the numerous test results 
reported from VA audiological examinations between the time 
of his service separation and October 1999 reveal that his 
hearing acuity has been at Level I in each ear.  Level I 
hearing in each ear warrants a noncompensable rating.  
38 C.F.R. § 4.85, Code 6100.  Consequently, entitlement to a 
rating greater than the current zero percent for his 
bilateral hearing loss is not established under the rating 
criteria.  To be assigned a compensable rating under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the 
audiometric examinations. 

The Board notes that the audiological examination findings 
(in March 1997, October 1998, and October 1999), as discussed 
above, reveal that the provisions of 38 C.F.R. § 4.86 are 
inapplicable to the veteran's claim.  The preponderance of 
the evidence is against the veteran's rating claim, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, 38 C.F.R. § 4.7 is inapplicable.  The 
entirety of the evidence clearly shows that his hearing 
acuity does not represent an unusual or exceptional pattern 
of hearing impairment.  See 38 C.F.R. § 4.86.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Effective in November 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas, 
1 Vet. App. 308.  Also, recently, VA published final 
regulations implementing VCAA.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability may be associated with active service, but there 
is insufficient medical evidence for VA to make a decision.  
38 U.S.C.A. § 5103A(d).

The veteran contends, essentially, that he has chronic heart 
and kidney disability of service origin.  At his June 1998 RO 
hearing, he testified that, although heart and/or kidney 
disability was not diagnosed during active service or for 
several years thereafter, his treating physician indicated 
that the disability had its onset in the 1970s, i.e., when he 
was in the service.  

The entirety of the evidence of record does not include any 
clinical evidence of heart and/or kidney disease during the 
veteran's 20 years of service, or for several years following 
retirement from the service.  Heart disease appears to have 
been diagnosed, initially, during private medical 
treatment/hospitalization in September 1984; during the 
treatment in 1984, he reported that he previously was in 
excellent health, and that he had no history of 
cardiovascular disease, hypertension, or diabetes (but he 
reported a "strongly positive" family history for heart 
disease).

Nonetheless, the record includes October 1996 and April 2001 
opinions from private physicians, that the veteran had 
coronary artery disease since the 1970s.  However, a 
rationale for such opinions is unclear, and the Board 
believes that complete VA cardiovascular and genitourinary 
examination should be performed, in conjunction with a review 
of the entire claims file, to determine the nature and 
etiology of any heart and/or kidney disability which may now 
be present.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).  

Thus, the service connection claims are REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any heart/kidney 
disability since service.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained and added to 
the claims folder.  

3.  The veteran should be afforded VA 
cardiovascular and genitourinary 
examination to determine the nature and 
etiology of any heart and/or kidney 
disability now present.  The entire 
claims folder must be made available to 
the examiner(s) for review in 
conjunction with the examination.  All 
indicated testing should be 
accomplished.  The examiner(s) should 
provide an opinion as to whether it is 
as likely as not that any heart and/or 
kidney disability found is causally 
related to service or any incident 
occurring therein.  If any of the 
foregoing cannot be determined, it 
should be so stated for the record.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and a reasonable 
opportunity to respond.  The case should then be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



